19-01294-scc   Doc 43-4   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 2
                                   Pg 1 of 2




                      EXHIBIT 2
             19-01294-scc        Doc 43-4        Filed 10/10/19 Entered 10/10/19 14:34:01                     Exhibit 2
                                                          Pg 2 of 2

Sara Clark

From:                                 Johnson, Crystal <cjohnson@paulweiss.com>
Sent:                                 Tuesday, June 25, 2019 11:51 AM
To:                                   Daniel Pulecio-Boek; Gabriel Soledad; Eric Winston; Scott Shelley; Samantha Gillespie;
                                      Sara Clark
Cc:                                   GRP-OroNegro; Clareman, William; Synnott, Aidan; Rosenberg, Andrew N
Subject:                              Gil-White et al. v. Ercil et al., 19-AP-1294


                                                         [EXTERNAL EMAIL]


Counsel:

We understand that you have sent emails and texts to certain of the defendants in the adversary proceedings.

In addition to the defendants we previously told you we would represent, Paul, Weiss will represent CQS (UK) LLP, Asia
Research and Capital Management Ltd., Alp Ercil, Ship Finance International Ltd., and GHL Investments (Europe)
Ltd. Any appearance we make on behalf of those entities will be a special appearance reserving all grounds to dismiss
the complaints, including but not limited to personal jurisdiction.

At the appropriate time, we propose to negotiate a stipulation governing the action, which should address service for
those defendants with a reservation of all other defenses including as to jurisdiction, and scheduling matters, including a
briefing schedule for a motion to dismiss.

In order to respond to the complaint we will require an unredacted copy which we do not yet have. To facilitate that,
we propose entering a protective order among the various counsel for the various defendants.

Thank you,

Crystal


Crystal Johnson | Associate - Admitted only in New York - *Not a member of the DC Bar. Supervised by a member of the DC Bar.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
2001 K Street, NW | Washington, DC 20006-1047
+1 202 223 7312 (Direct Phone) | +1 202 204 7369 (Direct Fax)
cjohnson@paulweiss.com | www.paulweiss.com




This message is intended only for the use of the Addressee and may contain information that is privileged and confidential. If you are
not the intended recipient, you are hereby notified that any dissemination of this communication is strictly prohibited. If you have
received this communication in error, please erase all copies of the message and its attachments and notify us immediately.




                                                                  1
